 456DECISIONS OF NATIONALLABOR RELATIONS BOARDDisco Fair Stores,Inc; Zale Corporation;FranklinStore Corporation;Unishops,Inc;Denny ShoeCompany;Shoe Corporation of America; H. E.Stein;A.M. Stein;DavidHubbard; and M.Freidman'andRetail Clerks UnionLocals 324,770, 899,1428 and 1442,RetailClerksInternation-al Association,AFL-CIO,Joint Petitioners 2Disco Fair Stores, Inc.; Zale Corporation;FranklinStore Corporation;Unishops,Inc.;Denny ShoeCompany;Shoe Corporation of America; H. E.Stein;A.M. Stein;DavidHubbard; and M.Freidman3andGeneral Teamsters,Salesdrivers,Food Processors,Warehousemen & Helpers Local871, InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of Ameri-ca,andNew Furniture&ApplianceDrivers,Warehousemen&HelpersLocal196, InternationalBrotherhood of Teamsters,Chauffeurs,Ware-housemen & Helpers of America,Joint Petitioners4Cases21-RC-11430,21-RC-11436,21-RC-11510,21-RC-11521,21-RC-11537,21-RC-11538,21-RC-1 1539,21-RC-11555,21-RC-11467,21-RC-11493,21-RC-11520,21-RC-11556,21-RC-1 1560, and 21-RC-11561March31, 1971DECISION AND DIRECTION OFELECTIONSBY CHAIRMAN MILLER AND MEMBERSFANNING AND JENKINSUpon petitions duly filed under Section 9(c) of theNational Labor Relations Act, as amended, a hearingwas held before Hearing Officer Theofore B. Horn.Following the hearing, this case was transferred to theNational Labor relations Board in Washington, D.C.,pursuant to Section 102.67 of the National LaborRelations Board Rules and Regulations and State-ments of Procedure, Series 8, as amended. Thereafter,the Employers and the Petitioners filed briefs whichhave been duly considered.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsIAs amendedat the hearing2As amended at the hearing3As amended at the hearing4As amended at the hearing5The parties stipulated to facts demonstrating that the operationsinvolved herein satisfy the Board'sjurisdictional standard for retailenterprises5The parties stipulated that individual Local Unions filing the petitionsherein are labor organizations within the meaning of Section 2(5) of theActDisco Fair Stores, Inc , contends, however, that, collectively, suchUnions donot constitute labor organizationsWe find no merit in thiscontentionpowers in connection with thiscase toa three-memberpanel.The Hearing Officer's rulings madeat the hearingare free from prejudicial error and are herebyaffirmed.Upon the entire record in this case, the Board finds:1.The Employers are engaged in commercewithin the meaning of the Act, and it will effectuatethe policies of the Act to assert jurisdiction herein.52.The labor organizations involved claim torepresent certain employees of the Employers.63.A question affecting commerceexistsconcern-ing the representation of certain employees of theEmployers within themeaning ofSection 9(c)(1) andSection 2(6) and (7) of the Act.4.The appropriate unit.Disco Fair Stores,Inc., hereinafterDisco Fair, is awholly owned subsidiary of Beck Industries, Inc.,operating a chain of 12 discount department stores inCalifornia. In each of the stores, Disco Fair operatesthe housewares, hardware, radio-stationery, domes-tics,major appliances,camera,and sporting goodsdepartments and a service station. Lessees operatejewelry, ladies' and children's wear, men's and boys'wear, shoe, and optometry departments.7 Employeesof the foregoing Employers at 10 of Disco Fair's storesare the only employees involved in the requests forrecognition forming the basis for the petitions in thiscase.8In addition, some of thestoreshave a grocerydepartment (9 stores) operated by Food Fair, a drycleaningestablishment (4 stores) operated by Califor-niaDry Cleaning, and a pharmacy (10 stores)operated by Daylin, Inc. Testimony indicates thatthese departments are operated under leases virtuallyidentical to the leases under which the otherlesseesoperate. The record further discloses that the drugdepartment and grocery department employees workunder collective-bargainingagreementsentered intobetween the operators of those departments andcertain Locals of the Retail Clerks.The separate petitions filed by the various RetailClerks Locals request separate store units of all sellingemployees and office clerical employees employed byDisco Fair and the other named Employers at thestores in question. The Separate petitions filed by the7Zale Corporationoperatesthe jewelrydepartments Franklin StoresCorporationoperates the ladies' and children's wear departmentsUnishops,Inc, operates the men's andboys' weardepartmentsThe shoedepartment in one store (Saviers Road)is operatedby Shoe Corporation ofAmerica,the shoe departments in the other nine stores are operated byDenny Shoe Company, likeDisco Fair,a wholly owned subsidiary of BeckIndustries,IncThe optometrydepartments (four stores)are operated byH E Stein,A M Stein,David Hubbard, and M Friedman, respectively8Employees at two stores located in Goleta and Oxnard,California,were the subject of a prior Board proceedingRed-More Corporation, d/b/aDisco Fair,164 NLRB 638189 NLRB No. 61 DISCO FAIR STORES, INCvarious Teamsters Locals request separate store unitsof nonselling employees and service station employ-ees employed by Disco Fair at the same locations. Atthe hearing, the Teamsters and the Retail Clerksamended their petitions to point petitions of theirrespective Locals, and amended the unit requests tosingle 10-store units of selling employees and officeclericals (Retail Clerks) and nonselling employees andoffice clericals (Retail Clerks) and nonselling employ-ees and service station employees of Disco Fair(Teamsters).Alternatively, the Teamsters stated itswillingness to participate in an election as JointPetitioner with the Retail Clerks for a 10-store, all-employee unit of Disco Fair. The Retail Clerksindicated that it did not oppose joint representationon that basis, and stated additionally that it is willingto participate in elections for any units that the Boardmight find appropriate.There are approximately 450 Disco Fair employees,50 Zale Corporation employees, 110 Franklin Storesemployees, 70 Unishops employees, and 4-6 optome-try employees.The Employers oppose units that would combineemployees of more than one Employer in the sameunit; they also oppose separate units of nonselling andselling employees. Each Employer appearing herein 9agrees that a unit of all of its employees employed atthe 10 stores is appropriate.10The Joint Employer IssueEach lessee has a separate lease agreement withDisco Fair. All, however, are basically the same andprovide that Disco Fair can control advertising,merchandise sold, and prices charged for merchan-dise.Disco Fair also retains authorityto issue rulesand regulations regarding all aspects of operationswithin the premises. The leases state in pertinent part:10.Rules and Regulations.(a)Further, Tenant shall abide by all rules andregulations which Landlord may hereafter estab-lish, and as thesamemay from time to time beadded to, amended, or altered, which said rulesand regulations are for the mutual protection oftheLandlord and Tenant and for the mutualwelfare of all of the other tenants alike of theBuilding and the respective businesses conductedby them, which in the sole judgment of Landlordmay be necessary for the safety, cleanliness, andpreservation of good order in said building and for9Though served with Noticeof Hearing,H E Stein,A M Stein, MFreidman,and David Hubbarddid not appear at the hearingDisco Fair,however,opposes anygrouping of Disco Fair employees and employees ofthe above-named Employers10Zale Corporation contends that an I I-store unit of its employees isappropriate This variance arises from the fact that,in the previousDiscoFaircase involving the Goleta andOxnard stores,Zale had not opened its457the efficient and harmoniousoperation of theStore;provided, however,that allsuch rules andregulationsestablished by the Landlord shall bereasonable,and shall notbe discriminatory toTenant'sdepartment,but shall apply alike to alldepartments in the Storeby whomever operated.(b) . . . It is agreedthat the objectives of thisSubleaseAgreementcan be defeated unlessTenant's employeesmaintaina standard of courte-sy and efficiencyas shall be determined and setout by Landlord. Tenant willuse itsbest efforts toinsure thateach of its employees will atall timesadhere to such standard.The leases also provide that Disco Fair maydetermine the kind, quality, and variety of merchan-dise which thelesseemay sell and limit retail pricesto a level no higher than those charged at other storeswithinaspecifiedadjacentgeographicarea.Advertising is controlled by Disco Fair and apercentage of gross rentals is paid directly to DiscoFair for that purpose. The lessee is required to have asufficientnumber of employees to operate itsdepartment efficiently,must maintainon hand anadequate supply of merchandise, and must keepaccurate daily records of sales and receipts in theform designated by Disco Fair for inspection andaudit. Disco Fair is given the authority to investigateand adjustinitssolediscretionallcustomercomplaints against `the leased department. Leases areterminable on 90 days' written notice by either partysubject to certain limitations enumerated in section18which reserves the right of Disco Fair to reenterand remove all persons and property from thepremises if,inter alia,the "Tenant should abandontheDemised Premises (if Tenant's departmentremains closed during usual business hours ofLandlord's store for a period of two (2) consecutivebusiness days within any thirty (30) day period,except when said department remains closed byreason of matters resulting in the closing of the entirestore, or the entire store exclusive of the food marketoperations,Landlordmay deem tenant to haveabondoned Demised Premises), or in the event ofany breach of this Sublease agreement by Tenant(but if such breach is other than the failure to payany sums of money as and when due under theSublease agreement, it is not aired within ten (10)days after written notice given by Landlord toTenant) . . . ." Finally, the leases disclaim anyintent to create a partnership or point venture.operation in the Oxnard store and it argues that its employees at that storeshould be included with a unit of the other 10 stores rather than in the 2-store, all-employee unit found appropriate in the earlier caseDisco Fairstipulated that for purposes of this case Denny Shoe Company and DiscoFair constitute a single employer, and agreed that Disco Fair and DennyShoe employees may appropriately be included in the sameunitCounselfor Denny Shoe Company agreed with that stipulation 458DECISIONS OF NATIONAL LABOR RELATIONS BOARDAt the time of the hearing no rules or regulationshad been promulgated by Disco Fair pursuant toSection 10(a).Disco Fair President Moray testifiedthat if he was an employee of a lessee do something hedid not approve of he "would report [the offender I tothe department manager and suggest action." Thereare two instances in the record of attempted interven-tion by Disco Fair in the relations between a lesseeand its employees. In one, a Disco Fair supervisorrequested Franklin Store SupervisorWeinstein toreprimand an employee for rudeness to a customer.Weinstein independently investigated the matter anddiscovered it was a simple misunderstanding betweenthe customer and the employee and did not repri-mand the employee. On another occasion a DiscoFair supervisor requested the discharge of twoFranklin employees who were allegedly rude to thatsupervisor.Franklin SupervisorMortinez testifiedthat he refused to fire the men who were acting underhis orders.Disco Fair and its lessees each maintain separateadministrative and accounting functions for theiremployees. The Disco Fair "director of store opera-tions" reports to the president. The director, in turnreceives reports from three store supervisors who,along with roving auditors, regularly visit the variousstores.The store supervisors perform the task ofdirectly supervising the respective store managers andattempt to ensure conformity to overall companypolicy. Disco Fair has a central personnel office whichadministerswages, benefits, and other personnelfunctions. Hiring and firing of employees are usuallyperformed locally at each store essentially as the needor situation requires. Disco Fair regularly employesbetween 8 and 12 employees who interchange amongthevarious stores as roving clerks or cashiers.Employees who are permanently transferred from onestore to another do so without loss of seniority. Thereisno interchange of employees between Disco Fairand its lessees. the individual lessees, however, dotransfer employees between their respective depart-ments in the different locations.The ladies' and children's departments operated byFranklin Stores Corp. at each of the 10 stores areunder the supervision of an "operation manager" whorecieves reports from three supervisors who visit thestores assigned them at least once week. Wages andemployee benefits for franklin employees are estab-lished in the Company's long Beach central office.Payroll and personnel records are also maintained atthe central office.Thejewelry departments operated by Zale Corpora-tion are under the supervision of a regional managerwho maintains an office at the Culver City store but11The food store, pharmacy, and dry cleaning establishments appear tohave separate entrancesThe Unions do not seek to represent theirwho spends most of his time traveling to the differentstores. Shoe Corporation of america operates in onlyone of the stores (Saviers Road). The department isunder the supervision of a district manager whodetermines the number of employees to be hired, theirrates of pay, and the scheduling of hours of work andvacations.The recordis silent asto the operations of DennyShoe Co. (shoe departments in 9 stores), Unishops,Inc. (men'sand boys' departments in all 10 stores),and the optometry departments at the Culver City,Santa Fe Springs, Long Beach, and Norwalk stores.In each store, Disco Fair and its lessees operateunder one roof and utilize common facilities such asentrance areas, parking lots, and restrooms and enjoythe same security protection. Store hours are set byDisco Fair and all lessees,unlessthey have separateentrances,iimust comply with these hours. Theemployees of Disco Fair and some, but not all,employees of lessees wear the same uniforms andDisco Fair name tags. Zale employees do not wearuniforms or badges. Central checkstands operated byDisco Fair are used to check out merchandise for alldepartments except food, camera, jewelry, and motorappliances.Customers are furnished with shoppingcarts bearing a "Disco" label. Disco Fair does notmaintain a central switchboard. A few of the leaseddepartments have their own listed phones.Disco Fair operates a service station at each store.All are located outside the store premises and aresubdivided into two sections: (1) the gas pumpers and(2) the repair shop. Each section has three employeesand one manager. There have been some permanenttransfersof gas pumpers to other higher payingdepartments inside the stores. Automotive repairmen,who work on commission, do not transfer into thestore.Each store has a warehouse area in back of theselling floor area which is supervised by a warehousemanager. The area is segregated for the use of DiscoFair and the individuallessees.Disco Fair warehouseemployees receive and handle only merchandise forDisco Fair departments.The Board has long recognized the unique characterof discount department store operations conductedby several employers at one location with theparticipants, although retaining their separate corpo-rate indentities, cooperating to present the appear-ance of a single integrated enterprise in order toobtain the mutual business advantages deriving fromsuch operations. The Board has recognized that insuch endeavor the dominant entrepreneur will ofnecessity retain sufficient control over the operationsof the constitutent departments so that it will be in aemployees DISCO FAIR STORES, INC.position to take action required to remove any causesfor disruption in store operations. The existence ofsuch control, however, has not in and of itself beensufficient justification for finding that the licensor orlessor is a joint employer of employees of its licenseesor lessees.Generally a joint employer finding isjustifiedwhere it has been demonstrated that thelessor is in a position to control the lessee's laborrelations.12Where the lessor explicitly reserves suchcontrol in its lease agreements, the problem is ofcourse easy to resolve.13 The Board has not, however,limited such a finding to those cases of explicitreservation of such control over labor relations. ThusinThriftown, Inc., d/b/a Value Village, etc.,14theBoard held that the licensor's right to dissolve therelationship entirely, its retention of overall manageri-al control, and the extent to which it retained the rightto establish the manner and method of work perform-ance put it in a position to influence the lessee's laborpolicieswhether or not such power had ever beenexercised. InUnitedMercantile, Inc., d/b/a GlobeDiscount City,15the Board stated the proposition thisway, "While we would not postulate the existence of ajoint-employer relationship merely on the basis ofsuch a need [to control the operations and laborrelations of the licensees]-and so stated inThriftown-we will make such a finding where the licensearrangements objectively demonstrate a response tothat need."We turn therefore to a consideration of whether thelease agreements involved herein objectively demon-strate a response to the need of Disco Fair, thepredominant entrepreneur in the enterprise before us,"to control the operations and labor relations" of itslessees.We find no such response.The lease agreements do clearly set forth theobligation of the lessees to "abide by all rules andregulations" which Disco Fair may promulgate. Suchrules and regulations are declared to be "for themutual welfare of all of the other tenants alike of theBuilding and the respective businesses conducted bythem, which in the solejudgment of the Landlord maybe necessary for the safety, cleanliness, and preserva-tion of good order in said building, and for theefficient and harmonious operation of the Store." It isalso agreed that the "objectives of this SubleaseAgreement can be defeated unless tenants' employeesmaintain a standard of courtesy and efficiency asshall be determined and set out by the Landlord.Tenant will use its best efforts to insure that each of itsemployees will at all times adhere to such standard."12See, e g ,SAGE,Inc of Houston,146 NLRB 32513See,e g, K-Mart Division of S S Kresge Company,161 NLRB 1127,Jewel Tea CoInc, 162 NLRB 50814161 NLRB 60315 171 NLRB No 103459The agreement also states that "it isunderstood thatthis sub-lease agreement is in no way to be construednor interpreted as creating a partnership, jointventure, or any other relationship other than Land-lord and Tenant."In addition the lease agreement contains many anddetailed provisions relating to the parties' rights incase of financial difficulties, conditions under whichlesseesmay sublet, and Disco Fair's rights withrespect to control of pricing, quality of merchandise,hours the store is to be open, access to records, andother operational matters.Finally the lease gives either party the right oftermination without cause upon the giving of 90 days'written notice, provided the termination date pur-suant to such notice does not fall in the months ofOctober, November, or December.Although the lease agreements clearly accord DiscoFair sufficient authority over operational matters topermit the efficient operation of the store and to givethe appearance of an integrated retail operation, thereis lacking any provision which explicitly or implicitlygivesDisco Fair control specifically over the laborrelations of lessees.To be sure, the lessees areobligated to use their best efforts to insure that theiremployeesmeasure up to standards of courtesyestablished by Disco Fair, but the lease, unlike theleases involved in theUnited MercantileandThriftowncases, contains no provision denominating the lesseesas in default of their obligations for failure to followor conform to such rules and regulations as Disco Fairmay promulgate concerning personnel. Nor does themutual right of lessor andlesseesto terminate theagreement without cause on 90-day notice providedthe termination date does not fall in October,November, or December lead, in our opinion, tocontrol by Disco Fair over the labor relations of itslessees. In these circumstances, we find that the leaseagreements do not give Disco Fair sufficiently specificcontrol over labor relations of the lessees to warrant ajoint employer finding. 16This conclusion is borne out by the experience ofoperation under the lease agreements. Thus, even onthe issue of apparent unitary operation, Disco Fairhas not required uniformity of dress or badges, oreven telephonic communication with the public. As tolabor relations, each lessee independently establisheswages, fringe benefits, and work schedules for itsemployees.Two lessees not involved in thisproceeding-thoughoperatingundersimilaragreements-have entered into collective-bargaining16Red-More Corporation, d/b/a Disco Fair, supra,is not controlling, asthere havebeen changes in the lease agreementsutilized by Disco FairThis record, unlike the recordinvolved inRed-More Corporation,does notpermit a findingthat Disco Faircontrols the labor relationsof its lessees 460DECISIONSOF NATIONALLABOR RELATIONS BOARDagreements without notice to, consultation with, orremonstrance from Disco Fair. On the two occasionsinwhich Disco Fair managers have attempted torequire tenants to discipline employees they havebeen rebuffed.Accordingly, we reject the Petitioners' contentionthat Disco Fair and its lessees are joint employe s.The Scope of the IndividualEmployer Bargaining UnitsAs indicated earlier, the petitions filed herein soughtindividual store units, but at the hearing the petition-ing Unions amended their petitions to seek single, 10-store units of selling (Retail Clerks) and Disco Fairnonselling (Teamsters) employees. The Employers,apart from objecting to units combining employees ofall employers and to units of separate selling andnonselling emplcyees, indicated that either separatesingle-store units or multistore units are agreeable tothem.The 10 stores involved lie in geographic proximityacross the southern part of California. The operationsof Disco Fair and its lessees are characterized by ahigh degree of centralized control. Disco Fair hasthree store supervisors who regularly visit the variousstores and directly supervise the respective storemanagers in an attempt to ensure conformity tooverall company policy. Company President Moraytestified that storemanagers exercise little directsupervision over the employees in the individualstores. The record indicates, however, that the storemanagers and department heads have the power tohire and fire. The Company maintains a centralpersonnel office which administers wages, benefits,and other personnel functions. Employees receiveautomatic wage increases based on tenure. Wages andbenefits are uniform among all the stores. There is aninterchange of employees on a permanent andtemporary basis between Disco Fair departmentswithin stores and between stores. The record does notindicate the frequency of such interchanges. Inaddition, there are from 8 to 12 employees whoconstantly interchange among the various stores asroving clerks or cashiers. The record also indicatesthat lessees Franklin Store and Zale Corporation havea similar centralized administrative setup resulting inuniformity of wages, hours, and working conditionsof employees and interchange of employees betweenstores.The other lessees did not participate in thehearing.All the stores are laid out in the same basic manner,17SeeSav-On Drugs, Inc,138 NLRB 103218Haag DrugCompany, Inc.,169 NLRB No I11.19 See,e.g, Allied Stores of New York, Inc, d/b/a Stern's,Paramus,150NLRB 799are open the same days and hours, and display thesame merchandise at the same prices. There is nobargaining history among any of the employees in theunit sought.Though the Board regards bargaining units limitedto employees of individual retail stores as presump-tively appropriate,17 it is clear that multistore unitsmay also be appropriate. 18 We are satisfied that thefactorsof geographical proximity, uniformity ofwages, hours, working conditions, common supervi-sion, the instances of interchange of employeesbetween stores, and the centralized administration ofthe Disco Fair, Zale Corporation, and Franklin Storeoperations give employees at each store a basiccommunity of interest with their fellow employees inother stores.Accordingly, on the basis of suchcommunity of interests, the Petitioners' request formultistore units, and the Employers' agreement thatsuch units may be appropriate, we find that multistorerather than single-store units are appropriate in thiscase.CombinedSelling and NonsellingEmployeeUnitsThe Employers contend that only a unit combiningselling and nonselling employees is appropriate. TheRetail Clerks Locals seek to represent selling employ-ees and the Teamsters Locals seek to representnonselling employees. However, all the petitioningUnions have indicated willingness to appear on theballot as Joint Petitioners in the event the Board findsthat selling and nonselling employees of Disco Fairbelong together. The parties appear to agree that thelesseesdo not have employees performing onlynonselling functions, and the Teamsters does not seekto represent employees of the lessees.In general, the Board has found there is a separabili-ty for unit purposes between selling and nonsellingemployees in the retail store industry where suchemployees are under separate immediate supervision,perform different functions, utilize different skills,work in a separate area, and have limited interchangeand minimal contacts with other employees.19 TheBoard has also noted the distinctive nature of self-service discount department stores as opposed totraditional department stores20 and found that, whereallemployees are unskilled, working conditions,including wage rates, are the same for all employees,and there is considerable overlap of duties among the20 "We perceivea great difference between a retail store, like theEmployer,that employs salespeople to serve the public and one where thepublic serves itself withoutthe aid ofsales personnel"Stern's,Paramus,supra DISCO FAIR STORES, INC.various employees, a separateunitof nonsellingemployees would be inappropriate.21In theinstantcase, the record reveals that the DiscoFair operation is essentially a self-service operationand that, although some employees primarily performnonsellingtasks in the stockrooms or warehouseareas, they spend a substantial portion of their time onthe selling floor. Further the record reveals thatemployees engaged in selling perform many of thesame tasks, including marking and stocking shelves,and o n occasion go to the warehouseareasto help out.There appears to be essential uniformity in wages,benefits, and working conditions, althoughsellingemployees on occasion receive a form of commissionfor pushing certain products. We conclude that therehas not been shown herea sufficientdistinction in thefunctions, duties, wages, and working conditions ofthe employees whose primary responsibility may bethe performance of nonselling functions and thosewhose primary functions may be more appropriatelydescribed as selling functions to warrant separatebargaining units. Accordingly, we find that separateunits of all employees of Disco Fair, except for servicestation employees, and all employeesof the lessees areappropriate for purposes of collective bargaining.The Service Station EmployeesAs indicated above, Disco Fair operates automobileservice stations at each of the stores. Each servicestation operation is divided into a repair shop sectionand a gas pump section. Each section has threeemployees and a supervisor. On occasion a gaspumper with the proper aptitude and attitude maytransfer into a storejob. Repairmen do not transfer.The Teamsters initially sought to represent theseemployees in a separateunit.At the hearing Team-sters amended its petitions to include these employeesin a unit with other nonselling employees. The RetailClerks does not seek to represent these employees.The Board has recognized the separate communityof interests of automotive service departments inretailstoreoperations.22The automotive servicedepartment employees perform distinctively differentwork, in separate outside surroundings under separatesupervision. There is no interchange between themand store employees. The Retail Clerks has evinced21WhiteFrontSan Diego, Inc,159NLRB684,WhiteFront SanFrancisco, Inc,159 NLRB 68122MontgomeryWard & Co, Inc,150NLRB 598, J CPenneyCompany, Store No 139,151NLRB 5323The parties stipulatedthat security guards are guards within themeaning of the Act24Thepartiesstipulated thatDiscoFair'sstoremanagers anddepartment managers are supervisors as definedin the Act25We include the WagonWheel-Oxnardstore in the unit for thefollowing reasonsThough employeesin that store have heretofore beenfound to constitute and appropriate unit with employeesof the Goleta,California, store operated by Disco Fair,Red-More Corporation,supra,Zale461littleor no interest in representing them; the Team-sterswishes to represent them. We are satisfied thatthe automotive service department employees do havecommunity of interests separate and distinct fromthat of other Disco Fair employees, and, accordingly,we find that they constitute a unit appropriate forpurposes of collective bargaining.In summary, we have found that Disco Fair and itslessees are not Joint Employers, that multistore ratherthan single-store units are appropriate, that sellingand nonselling employees of Disco Fair should begrouped together, and thatservicestation employeesconstitute a separate appropriate unit.For the reasons stated above we find that the unitsdescribed below constituteunitsappropriate for thepurposes of collective bargaining within the meaningof Section 9(b) of the Act.(a)All retail store employees, including sellingemployees, nonselling employees, and office clericalemployees, employed by Disco Fair Stores, Inc., andDenny Shoe Company at the following stores: DiscoFair Alhambra, Disco Fair Culver City, Disco FairMiranda, Disco Fair Long Beach, Disco Fair Man-hattan Beach, Disco Fair Northridge, Disco FairNorwalk, Disco Fair Pomona, Disco Fair Whittier,and Disco Fair Oxnard-Saviers Road, all in Califor-nia, excluding automotive service department em-ployees, security guards,23 supervisors as defined inthe Act,24 and all employees of employers operatingdepartments under lease agreements with Disco Fair.(b)All automotive service department employees,including gas pumpers and repairmen, employed byDisco Fair Stores, Inc., at the stores listed in 1(a),above, excluding all other employees, security guards,supervisors as defined in the Act, and all employees ofemployers operating departments under lease agree-ments with Disco Fair.2.All employees of Zale Corporation employed atDisco Fair stores listed in 1(a), above, and at DiscoFair Wagon Wheel in Oxnard, California,25 excludingguards, supervisors as defined in the Act, and allemployees of other employers operating at said stores.3.All employees of Franklin Store Corporation,employed at the Disco Fair stores listed in 1(a), above,excluding guards, supervisors as defined in the Act,Corporationdid not operate a jewelry department at the time of theelection in such unit ZaleCorporationoperatesthejewelrydepartment inthat store under the terms of a lease agreement identical to the leaseagreements governing its operation of departments in the 10 storesprimarilyinvolved in this proceeding. Its internal policies and proceduresconcerning supervision, wages,benefits,hours of work,and workingconditionsapply in thesame manner to this store as to its departments atthe other storesAs we have found that the lease agreement does notpermit a finding of a joint employer relationship between Disco Fair andZale Corporationfor the 10 other stores,we can not find that such arelationshipexists as to Zale Corporation's employeesat the Wagon Wheelstore 462DECISIONSOF NATIONALLABOR RELATIONS BOARDand all employees of other employers operating atsaid stores.4.All employees of Unishops, Inc., employed atthe Disco Fair stores listed in 1(a), above, excludingguards, supervisors as defined in the Act, and allemployees of other employers operating at said stores.5.All employees of Shoe Corporation of Americaemployed at the Disco Fair stores listed in 1(a), above,excluding guards, supervisors as defined in the Act,and all employees of other employers operating atsaid stores.We find that units of employees of H. E. Stein, A.M. Stein, David Hubbard, and M. Friedman em-ployed at the Disco Fair stores involved herein are notappropriate for purposes of collective bargaining. Therecord reveals that each of the above-named Employ-ers operates an optometry department in one of DiscoFair's stores. The record further reveals that eachoptometry department utilizes only one employee. Ithas long been established that one-employee units arenot appropriate for purposes of collective bargaining.Accordingly we shall not direct elections among theemployees of these Employers.In accordance with the requests of the petitioningUnions, all of the petitioning Unions shall appear on26 In order to assure that all eligible voters may have the opportunity tobe informed of the issues in the exercise of their statutory right to vote, allparties to the elections should have access to a list of voters and theiraddresseswhichmay be used to communicate with them ExcelsiorUnderwear Inc,156 NLRB 1236,N L R B v Wyman-Gordon Co,394 U S759Accordingly, it is hereby directed that election eligibility lists,containing the names and addresses of all the elibibie voters, must be filedtheballot in the election for unit 1(a) as pointrepresentatives for we find no merit in Disco Fair'scontention that such representation does not accordwith the policies of the Act.Should a certificationissue to the Unions as joint representatives, DiscoFair may insist that the Unions involved bargain aspoint representatives.In the election in unit 1(b), the three TeamstersLocals shall appear on the ballot as point representa-tives.As the Retail Clerks Locals did not evince aninterest in representing the employees involved in thisunit,we shall not place their names on the ballot.In the elections in units 2, 3, 4, and 5, the RetailClerksLocals shall appear on the ballot as pointrepresentatives.The Teamsters indicated they are notseeking to represent employees of the lessees involvedin these elections;accordingly, we shall not place theirnames on the ballots.[Direction of Elections26 omitted from publication.]MEMBER JENKINS,dissenting:For the reasons expressed in the Board's decision inThriftown,Inc.,161NLRB 603,Iwould find thatDisco Fair and its lessees are joint employers, andwould not establish separate units for Disco Fair andeach of its lessees.by the Employers with the Regional Director for Region 21 within 7 daysof the date of this Decision and Direction of Elections The RegionalDirector shall make the lists available to all parties to the electionsNoextension of time to file these lists shall be granted by the RegionalDirector except in extraordinary circumstances Failure to comply with thisrequirement shall be grounds for setting aside the elections wheneverproper objectionsare filed